ORDER OF AFFIRMANCE

                               These are unconsolidated proper person appeals challenging
                   district court orders dismissing two separate complaints. Seventh Judicial
                   District Court, White Pine County; Steve L. Dobrescu, Judge and Gary
                   Fairman, Judge.
                               These appeals arise from district court actions filed in the
                   Seventh Judicial District Court by appellant Michael Steve Cox, an
                   inmate. Cox had previously been declared a vexatious litigant by that
                   court, and, thus, the court had imposed a series of requirements that he
                   had to comply with before he could pursue a new civil action in that court.
                   See Jordan v. State ex rel. Dep't of Motor Vehicles Si Public Safety,   121
                   Nev. 40, 59, 110 P.3d 30, 41-42 (2005) (holding that a district court may
                   impose court access restrictions on parties that are deemed to be vexatious
                   litigants), abrogated on other grounds by Buzz Stew, LLC v. City of N. Las
                   Vegas, 124 Nev. 224, 228 n.6, 181 P.M 670, 672 n.6 (2008). In both
                   underlying cases, following the submission of his complaints, the district
                   court reminded Cox that he was required to follow the vexatious litigant
                   procedures and entered orders that gave him 30 days to do so.
                               While Cox did submit affidavits in support of his complaints,
                   those affidavits did not provide all of the information required by the
                   vexatious litigant order. Specifically, Cox's affidavits stated that his
                   complaints were not frivolous and that he had not previously filed suit on
                   those claims in the Seventh Judicial District Court, but the affidavits did
                   not respond to other requirements set forth in the vexatious litigant order
                   by identifying whether the claims had been raised in other courts, and if
                   so, providing the case number and court, stating whether he had been
                   deemed a vexatious litigant in any other jurisdictions, and stating
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    AD.
                whether he was under imminent danger of serious physical harm.
                Because Cox failed to comply with all of the requirements of the vexatious
                litigant order, his complaints were subsequently dismissed by the district
                court and these appeals followed.
                            In his proper person appeal statements for these cases, Cox
                largely restates the arguments from his underlying complaints and fails to
                address the vexatious litigant order, the propriety of the district court's
                order directing him to submit the information required by the vexatious
                litigant order, or his compliance with that order or the district court's
                directive. While Cox does argue, for the first time on appeal in the appeal
                statement pending in Docket No. 63583, that he is in danger of harm, that
                assertion was never presented to the district court. Old Aztec Mine, Inc. v.
                Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) (holding that a point not
                urged in the district court is generally deemed to have been waived).
                Under these circumstances, we find no impropriety in the district court's
                dismissal of Cox's claims for failure to comply with the requirements set
                forth in the vexatious litigant order. See Jordan, 121 Nev. at 59, 110 P.3d
                at 41-42. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.


                                                 -L.st St;          J.
                                        Hardesty


                   3,e7A                    J.
                Douglas




SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A 400
                  cc: Hon. Steve L. Dobrescu, District Judge
                       Hon. Gary Fairman, District Judge
                       Michael Steve Cox
                       Attorney General/Carson City
                       White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    ae